EXHIBIT 10.29

LOGO [g70832g26c08.jpg]

 

By Hand

November 5, 2015

Dori Assaly

c/o 887 Great Northern Way, Suite 250

Vancouver, BC

V5T 4T5

Dear Dori:

Re:    Employment Agreement Amendment

Further to our recent discussions, this letter confirms our agreement to amend
your Employment Agreement dated June 14, 2013, as amended (the “Employment
Agreement”). We have agreed to the following amendments to your Employment
Agreement:

 

  1.

Section 1.1 is amended to change your position title to “Senior Vice President,
Legal and Corporate Secretary”.

 

  2.

Section 2.1(a) is amended to increase your annual Base Salary to $300,000.

 

  3.

Section 2.1(f) is amended to increase your target cash incentive compensation
payment to 40% of your Base Salary, provided that your target payment for 2015
will be prorated based on your current target and your current annual Base
Salary for the period from January 1, 2015 to the effective date of this letter
and your amended target and amended Base Salary from the effective date of this
letter to December 31, 2015.

The capitalized term “Base Salary” has the same meaning as the same capitalized
term in your Employment Agreement.

The amendments to Sections 1.1, 2.1(a) and 2.1(f) of your Employment Agreement
are effective as of the date this letter is signed by you.

Your Employment Agreement as amended by this letter will continue to govern your
employment with QLT Inc.

Please confirm your agreement to this amendment to your Employment Agreement by
signing where indicated below and returning to us a copy of this letter.

If you have any questions, please contact me.

Yours truly.

QLT Inc.

 

/s/ Geoffrey Cox

    November 5, 2015 Dr. Geoffrey Cox     Interim CEO    

I confirm my agreement to the terms and conditions set out above.

 

/s/ Dori Assaly

    November 5, 2015 Ms. Dori Assaly    

 

1



--------------------------------------------------------------------------------

LOGO [g70832g80s49.jpg]

EMPLOYMENT AGREEMENT

This Employment Agreement made effective as of June 14, 2013 (the “Effective
Date”).

BETWEEN:

QLT INC., having an address of 887 Great Northern Way, Suite 101, Vancouver,
British Columbia, V5T 4T5, Canada.

(“QLT” or the “Company”)

AND:

DORI ASSALY

(“Ms. Assaly”)

WHEREAS:

 

A.

Ms. Assaly has been employed by QLT since July 30, 2007 and recently was offered
and accepted the position of Vice President, Legal Affairs and Corporate
Secretary to be effective June 14, 2013.

 

B.

QLT and Ms. Assaly have agreed to replace and supersede the employment agreement
dated June 11, 2007 with a new agreement which sets out the new terms and
conditions of Ms. Assaly’s employment with QLT in the position of Vice
President, Legal Affairs and Corporate Secretary.

NOW THEREFORE in consideration of the promotion to Vice President, Legal Affairs
and Corporate Secretary, the other terms and conditions set out in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge and agree, QLT and Ms. Assaly agree as follows:

 

1.

POSITION AND DUTIES

 

1.1

Position – Effective June 14, 2013, QLT will employ Ms. Assaly in the position
of Vice President, Legal Affairs and Corporate Secretary and Ms. Assaly agrees
to be employed by QLT in that position, subject to the terms and conditions of
this Agreement. Ms. Assaly’s seniority date with QLT will remain July 30, 2007.

 

1.2

Duties, Reporting and Efforts – In the performance of her duties as Vice
President, Legal Affairs and Corporate Secretary, Ms. Assaly will:

 

  (a)

Overall Responsibilities – Ms. Assaly will have overall responsibility for Legal
Affairs within QLT.

 

  (b)

Report – Report, as and when required, to Jeffrey Meckler, Director and Chair,
Executive Transition Committee or such person as determined by the Board of
Directors of QLT (the “Board”).

 

2



--------------------------------------------------------------------------------

  (c)

Best Efforts and Compliance with Policies, etc. – Use her best efforts, industry
and knowledge to carry out the duties and functions of, as applicable, Vice
President, Legal Affairs and Corporate Secretary, to comply with all of QLT’s
rules, regulations, policies (including QLT’s Code of Ethics and Code of
Exemplary Conduct) and procedures, as established from time to time and to
ensure that QLT is at all times in compliance with applicable provincial, state,
federal and other governing statutes, policies and regulations. Ms. Assaly
confirms that she is not now nor has in the past been debarred by the United
States Food and Drug Administration under the Food, Drug and Cosmetic Act or
under the Generic Drug Enforcement Act and she has never been convicted under
the Food, Drug and Cosmetic Act or under the Generic Drug Enforcement Act, or
under any other federal law for conduct relating to the development or approval
of a drug product and/or relating to a drug product. In the event that
Ms. Assaly is, or learns that she will be (i) debarred under the Food, Drug and
Cosmetic Act or under the Generic Drug Enforcement Act, or (ii) convicted under
the Food, Drug and Cosmetic Act or under the Generic Drug Enforcement Act or
under any other federal law for conduct relating to the development or approval
of a drug product and/or relating to a drug product, she will immediately notify
QLT in writing.

 

  (d)

Working Day and Location – Devote the whole of her working day attention and
energies to the business and affairs of QLT.

 

  (e)

Professional Status –Ensure that she remains a member in good standing with the
Law Society of British Columbia.

 

2.

COMPENSATION

 

2.1

Annual Compensation – In return for her services under this Agreement, as of the
Effective Date, QLT agrees to pay or otherwise provide the following total
annual compensation (in Canadian dollars) to Ms. Assaly:

 

  (a)

Base Salary – An annual base salary in the amount of CAD $245,000.00 in 24 equal
installments payable semi-monthly in arrears, subject to periodic annual reviews
at the discretion of QLT.

 

  (b)

Benefit Plans – Coverage for Ms. Assaly and her eligible dependents under any
employee benefit plans provided by/through QLT to its employees, subject to:

 

  I.

Each plan’s terms for eligibility;

 

  II.

Ms. Assaly taking the necessary steps to ensure effective enrollment or
registration under each plan; and

 

  III.

Customary deductions of employee contributions for the premiums of each plan.

As at the date of this Agreement, the employee benefit plans provided by/through
QLT to its employees include life insurance, accidental death and dismemberment
insurance, dependent life insurance, vision-care insurance, health insurance,
dental insurance and short and long term disability insurance. QLT and
Ms. Assaly agree that employee benefit plans provided by/through QLT to its
employees may change from time to time.

 

  (c)

Expense Reimbursement – Reimbursement, in accordance with QLT’s Policy and
Procedures on QLink (as amended by QLT from time to time), of all reasonable
business expenses, including accommodation and/or travel expenses incurred by
Ms. Assaly, subject to her maintaining proper accounts and providing
documentation for these expenses upon request. Collectively, these expenses and
payments are the “Expenses”.

 

3



--------------------------------------------------------------------------------

  (d)

Vacation – Five weeks of paid vacation per year, as may be increased from time
to time in accordance with QLT’s vacation policy for executive level employees.
As per the Company’s Policy and Procedures on QLink (as amended by QLT from time
to time), unless agreed to in writing by the Company:

 

  I.

All vacation must be taken within the calendar year in which it is earned by
Ms. Assaly; and

 

  II.

Vacation entitlement will not be cumulative from calendar year to calendar year;
except that Ms. Assaly may carry forward 75 hours of vacation from the calendar
year in which it is earned to the following calendar year (but not subsequent
years).

 

  (e)

RRSP Contributions – Provided the conditions set out below have been satisfied,
in January or February of the year following the year in which the income is
earned by Ms. Assaly (the “Income Year”), QLT will make a contribution of up to
7% of Ms. Assaly’s annual base salary for the Income Year to Ms. Assaly’s
Registered Retired Savings Plan (“RRSP”). The contribution to Ms. Assaly’s RRSP
as set out above is subject to the following conditions:

 

  I.

The maximum contribution to be made by QLT to Ms. Assaly’s RRSP is 50% of the
annual limit for Registered Retirement Savings Plans as established by Canada
Revenue Agency for the Income Year,

 

  II.

Ms. Assaly must have contributed an equal amount into her RRSP, and

 

  III.

Ms. Assaly is still actively employed by QLT when the matching contribution
would otherwise be made.

 

  (f)

Cash Incentive Compensation Plan – Participation in the Cash Incentive
Compensation Plan offered by QLT to its employees in accordance with the terms
of such Plan, as amended from time to time by the Board, at a target cash
incentive compensation payment of 25% of base salary, prorated in the first year
of employment. The amount of that payment each year will be determined at the
sole discretion of the Board and is to be based on the performance of Ms. Assaly
and QLT relative to pre-set individual and corporate objectives and milestones
for the immediately preceding fiscal year. In order to receive payment,
Ms. Assaly must be actively employed by QLT at the time when the Cash Incentive
Compensation Plan is otherwise actually paid to eligible employees (which
usually occurs in February or March of the year following the calendar year in
which such Cash Incentive Compensation amount relates). The Board of Directors
has the discretion to alter or cancel the Cash Incentive Compensation Plan and
payments thereunder.

 

  (g)

Stock Option Plan – Participation in any stock option plan offered by QLT to its
employees, in accordance with the terms of the plan in effect at the time of the
stock option grant(s) and the applicable stock option agreement applicable to
such stock options. Grants of options are discretionary and subject to the
approval of the Board of Directors.

 

3.

RESIGNATION

 

3.1

Resignation – Ms. Assaly may resign from her employment with QLT by giving QLT
60 days prior written notice (the “Resignation Notice”) of the effective date of
her resignation. On receiving a Resignation Notice, QLT may at any time during
the 60-day notice period elect to provide the following payments in lieu of
notice to Ms. Assaly and require her to cease working and leave the premises
forthwith:

 

  (a)

Base Salary – Base salary owing to Ms. Assaly for the balance of the 60-day
notice period.

 

  (b)

Benefits – Subject to carrier approval, for the balance of the 60-day notice
period, all employee benefit plan coverage enjoyed by Ms. Assaly and her
eligible dependents immediately prior to the date of her Resignation Notice will
continue except that any short and long term disability plans and out-of-country
travel coverage provided through QLT will not be continued beyond the last day
that Ms. Assaly works at QLT’s premises (the “Last Active Day”).

 

4



--------------------------------------------------------------------------------

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all reasonable business
related expenses, including accommodation and/or travel expenses incurred by
Ms. Assaly prior to her Last Active Day subject to the expense reimbursement
provisions set out in subparagraph 2.1(c).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Ms. Assaly as at the expiry of the 60-day notice period.

 

  (e)

Prorated RRSP Contribution – Payment of any unpaid RRSP contribution in respect
of any Income Year preceding the calendar year in which the 60-day period
expires and a prorated contribution to Ms. Assaly’s RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by Ms. Assaly,
up to and including the 60-day notice period, and the contribution to be subject
to the conditions set out in subparagraph 2.1(e), except condition III.

 

3.2

Others – In the event of resignation of Ms. Assaly as set out in paragraph 3.1,
the parties agree:

 

  (a)

No Bonus – Ms. Assaly will have no entitlement to participate in QLT’s Cash
Incentive Compensation Plan for the year in which she resigns her employment
with QLT or any prior year; and

 

  (b)

Stock Option Plan – Ms. Assaly’s participation and/or entitlement under any
stock option plan offered by QLT to its employees will be in accordance with the
terms of the plan in effect at the time of the stock option grant(s) to
Ms. Assaly and the applicable stock option agreement applicable to such stock
options.

 

4.

RETIREMENT

 

4.1

Retirement – Effective the date of retirement (as defined in QLT’s Policy and
Procedures on QLink, as amended from time to time) of Ms. Assaly from active
employment with QLT, the parties agree that:

 

  (a)

This Agreement – Subject to the provisions of paragraph 10.6, both parties’
rights and obligations under this Agreement will terminate without further
notice or action by either party.

 

  (b)

Stock Options – Ms. Assaly’s participation in any stock option plan offered by
QLT to its employees will be in accordance with the terms of the plan in effect
at the time of the stock option grant(s) to Ms. Assaly and the applicable stock
option agreement applicable to such stock options.

 

5.

TERMINATION

 

5.1

Termination for Cause – QLT reserves the right to terminate Ms. Assaly’s
employment at any time for any reason. Should Ms. Assaly be terminated for
cause, she will not be entitled to any advance notice of termination or pay in
lieu thereof.

 

5.2

Termination Other than for Cause – QLT reserves the right to terminate
Ms. Assaly’s employment at any time without cause provided that if QLT
terminates Ms. Assaly’s employment for any reason other than for cause, then,
except in the case of Ms. Assaly becoming completely disabled (which is provided
for in paragraph 5.6) or death (which is provided for in paragraph 5.7) and
subject to the provisions set forth below, Ms. Assaly will be entitled to
receive notice, pay and/or benefits (or any combination of notice, pay and/or
benefits) as more particularly set out in paragraph 5.3.

 

5.3

Severance Pay and Period – In the event QLT terminates Ms. Assaly’s employment
as set out in paragraph 5.2 where this paragraph 5.3 applies, then Ms. Assaly
will be entitled to:

 

  (a)

Severance Pay and Period – Twelve months’ notice of termination or at the
election of Ms. Assaly, a lump sum payment equivalent to 12 months’ base salary
(“Severance Pay”). The period of time which begins on the day after Ms. Assaly’s
termination date and ends 12 months after the termination date is the “Severance
Period”.

 

5



--------------------------------------------------------------------------------

  (b)

Benefits – If Ms. Assaly elects to receive a lump sum payment then except as set
out below, for 30 days after Ms. Assaly’s Last Active Day, all employee benefit
plan coverage enjoyed by Ms. Assaly and her dependents immediately prior to the
date of termination will continue subject to carrier approval. Thereafter, and
in lieu of employee benefit plan coverage, Ms. Assaly will receive compensation
(“Benefits Compensation”) in the amount of 10% of her base salary for the
balance of her Severance Period. Ms. Assaly acknowledges and agrees that short
and long term disability plans and out-of-country travel coverage provided
through QLT will not be continued beyond Ms. Assaly’s Last Active Day.

 

  (c)

Out Placement Counseling – QLT will pay to an out placement counseling service
(to be agreed to by Ms. Assaly and QLT, each acting reasonably) a maximum of CAD
$5,000 for assistance rendered to Ms. Assaly in seeking alternative employment.

 

  (d)

Other Compensation – QLT will provide the following additional compensation:

 

  I.

QLT will reimburse (in accordance with QLT’s Policy and Procedures on QLink, as
amended from time to time) Ms. Assaly for all Expenses properly and reasonably
incurred by Ms. Assaly on or prior to her Last Active Day, subject to the
expense reimbursement provisions set out in subparagraph 2.1(c).

 

  II.

QLT will make a payment to Ms. Assaly in respect of her accrued but unpaid
vacation pay to the date of termination of her employment with QLT.

 

  III.

QLT will make a prorated contribution to Ms. Assaly’s RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by Ms. Assaly,
and if a lump sum payment is elected then plus the length of the Severance
Period, and the contribution to be subject to the conditions set out in
subparagraph 2.1(e), except condition III.

 

  IV.

QLT will make a prorated payment to Ms. Assaly in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the calendar year in which the Last Active Day occurs
that is worked by Ms. Assaly and the entitlement to be at the target level
Ms. Assaly would have otherwise been eligible to receive in the calendar year if
all corporate, and, if applicable, individual goals were met but not exceeded.
If the Last Active Day precedes the date that the amount under the Cash
Incentive Compensation Plan or other incentive compensation is otherwise
actually paid to QLT’s officers for a preceding year, then Ms. Assaly will also
receive a payment in respect of her entitlement to participate in QLT’s Cash
Incentive Compensation Plan and any other incentive compensation plan in place
for the preceding calendar year and the entitlement to be at the target level
Ms. Assaly would have otherwise been eligible to receive in that calendar year
if all corporate, and individual goals were met but not exceeded.

 

  V.

Ms. Assaly’s participation and/or entitlement under any stock option plan
offered by QLT to its employees will be in accordance with the terms of the plan
in effect at the time of the stock option grant(s) to Ms. Assaly and the
applicable stock option agreement applicable to such stock options.

 

5.4

Acknowledgement – Ms. Assaly acknowledges and agrees that in the event QLT
terminates Ms. Assaly’s employment as set out in paragraph 5.2, in providing:

 

  (a)

The notice of termination or alternatively the Severance Pay;

 

  (b)

The Benefits Compensation;

 

  (c)

Out placement counseling service as more particularly set out in subparagraph
5.3(c); and

 

  (d)

The other compensation set out in subparagraph 5.3(d);

 

6



--------------------------------------------------------------------------------

QLT will have no further obligations, statutory or otherwise, to Ms. Assaly in
respect of this Agreement and Ms. Assaly’s employment under this Agreement.

 

5.5

Release – If Ms. Assaly elects a lump sum payment in paragraph 5.3 of this
Agreement, then in order to receive the payments and entitlements set out in
paragraph 5.3 Ms. Assaly must sign and provide to QLT a release in the form set
out in Schedule A to this Agreement within 30 days of the date of termination.
QLT will pay Ms. Assaly the Severance Pay, Benefits Compensation and other cash
entitlements set out in subparagraph 5.3(d) within 5 business days after receipt
by QLT of the release. QLT acknowledges that Ms. Assaly will have no duty to
mitigate and there will be no reduction or reimbursement of such payments in the
event Ms. Assaly obtains alternative employment or contract(s) for service.

 

5.6

Termination Due to Inability to Act

 

  (a)

Termination – QLT may immediately terminate this Agreement by giving written
notice to Ms. Assaly if she becomes completely disabled (defined below) to the
extent that she cannot perform her duties under this Agreement either:

 

  I.

For a period exceeding six consecutive months, or

 

  II.

For a period of 180 days (not necessarily consecutive) occurring during any
period of 365 consecutive days,

and no other reasonable accommodation can be reached between QLT and Ms. Assaly.
Notwithstanding the foregoing, QLT agrees that it will not terminate Ms. Assaly
pursuant to this provision unless and until Ms. Assaly has been accepted by the
insurer for ongoing long-term disability payments or, alternatively, has been
ruled definitively ineligible for such payments.

 

  (b)

Payments – In the event of termination of Ms. Assaly’s employment with QLT
pursuant to the provisions of this paragraph 5.6, QLT agrees to pay to
Ms. Assaly Severance Pay and Benefits Compensation as set out in paragraph 5.3
after any LTD and workers compensation benefits cease and if Ms. Assaly ceases
to be completely disabled, then the provisions of paragraph 5.3(c) (out
placement counseling) will apply.

 

  (c)

Definition – The term “completely disabled” as used in this paragraph 5.6 will
mean the inability of Ms. Assaly to perform the essential functions of her
position under this Agreement by reason of any incapacity, physical or mental,
which the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines keeps Ms. Assaly from
satisfactorily performing any and all essential functions of her position for
QLT during the foreseeable future.

 

5.7

Death – Except as set out below, effective the date of death (the “Date of
Death”) of Ms. Assaly, this Agreement and both parties’ rights and obligations
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of this Agreement), QLT will pay the following amounts to
Ms. Assaly’s estate:

 

  (a)

Base Salary – Base salary owing to Ms. Assaly up to her Date of Death.

 

  (b)

Payment in Lieu of Benefits – In lieu of employee benefit coverage for her
eligible dependents after her Date of Death, a payment in the amount of 10% of
her annual base salary in effect at her Date of Death.

 

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all reasonable Expenses
incurred by Ms. Assaly prior to her Date of Death, subject to the expense
reimbursement provisions set out in subparagraph 2.1(c).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Ms. Assaly as at her Date of Death.

 

7



--------------------------------------------------------------------------------

  (e)

RRSP Contribution – A prorated contribution to Ms. Assaly’s RRSP, the pro-ration
to be with respect to the portion of the current calendar year worked by
Ms. Assaly and the contribution to be subject to the conditions set out in
subparagraph 2.1(e), except condition III.

 

  (f)

Bonus – A prorated payment to Ms. Assaly in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Ms. Assaly and the
entitlement to be at the target level Ms. Assaly would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded.

After her Date of Death, Ms. Assaly’s participation and/or entitlement under any
stock option plan offered by QLT to its employees will be in accordance with the
terms of the plan in effect at the time of the stock option grant(s) to
Ms. Assaly and the applicable stock option agreement applicable to such stock
options.

 

6

CONFLICT OF INTEREST

 

6.1

Avoid Conflict of Interest – Except as set out below, during the term of her
employment with QLT, Ms. Assaly agrees to conduct herself at all times so as to
avoid any real or apparent conflict of interest with the activities, policies,
operations and interests of QLT. To avoid improper appearances, Ms. Assaly
agrees that she will not accept any financial compensation of any kind, nor any
special discount or loan from persons, corporations or organizations having
dealings or potential dealings with QLT, either as a customer or a supplier or a
co-venturer. QLT and Ms. Assaly acknowledge and agree that from time to time the
Chief Executive Officer or the Board may in their discretion consent in writing
to activities by Ms. Assaly which might otherwise appear to be a real or
apparent conflict of interest.

 

6.2

No Financial Advantage – During the term of her employment with QLT, Ms. Assaly
agrees that neither she nor any members of her immediate family will take
financial advantage of or benefit financially from information that is obtained
in the course of her employment related duties and responsibilities unless the
information is generally available to the public.

 

6.3

Comply with Policies – During the term of her employment with QLT, Ms. Assaly
agrees to comply with all written policies issued by QLT dealing with conflicts
of interest.

 

6.4

Breach Equals Cause – Ms. Assaly acknowledges and agrees that breach by her of
the provisions of this Section 6 will be cause for immediate termination by QLT
of her employment with QLT.

 

7.

CONFIDENTIALITY

 

7.1

Information Held in Trust – Ms. Assaly acknowledges and agrees that all business
and trade secrets, confidential information and knowledge which Ms. Assaly
acquires during her employment with QLT relating to the business and affairs of
QLT, its affiliates or subsidiaries or to technology, systems, programs, ideas,
products or services which have been or are being developed or utilized by QLT,
its affiliates or subsidiaries or in which QLT, its affiliates or subsidiaries
are or may become interested (collectively, “Confidential Information”), will
for all purposes and at all times, both during the term of Ms. Assaly’s
employment with QLT and at all times thereafter, be held by Ms. Assaly in trust
and used by Ms. Assaly only for the exclusive benefit of QLT.

 

7.2

Non Disclosure – Ms. Assaly acknowledges and agrees that both during the term of
her employment with QLT and at all times thereafter, without the express or
implied consent of QLT, Ms. Assaly will not:

 

  (a)

Disclose – Disclose to any company, firm or person, other than QLT and its
directors and officers, any of the private affairs of QLT or any Confidential
Information; or

 

  (b)

Use – Use any Confidential Information that she may acquire for her own purposes
or for any purposes, other than those of QLT.

 

8



--------------------------------------------------------------------------------

7.3

Intellectual Property Rights

 

  (a)

Disclose Inventions – Ms. Assaly agrees to promptly disclose to QLT any and all
ideas, developments, designs, articles, inventions, improvements, discoveries,
machines, appliances, processes, methods, products or the like (collectively,
“Inventions”) that Ms. Assaly may invent, conceive, create, design, develop,
prepare, author, produce or reduce to practice, either solely or jointly with
others, in the course of her employment with QLT.

 

  (b)

Inventions are QLT Property – All Inventions and all other work of Ms. Assaly in
the course of her employment with QLT will at all times and for all purposes be
the property of, and are hereby assigned by Ms. Assaly to, QLT for QLT to use,
alter, vary, adapt and exploit as it will see fit, and will be acquired or held
by Ms. Assaly in a fiduciary capacity solely for the benefit of QLT.

 

  (c)

Additional Requirements – Ms. Assaly agrees to:

 

  I.

Treat all information with respect to Inventions as Confidential Information.

 

  II.

Keep complete and accurate records of Inventions, which records will be the
property of QLT and copies of which records will be maintained at the premises
of QLT.

 

  III.

Execute all assignments and other documents required to assign and transfer to
QLT (or such other persons as QLT may direct) all right, title and interest in
and to the Inventions and all other work of Ms. Assaly in the course of her
employment with QLT, and all writings, drawings, diagrams, photographs,
pictures, plans, manuals, software and other materials, goodwill and ideas
relating thereto, including, but not limited to, all rights to acquire in the
name of QLT or its nominee(s) patents, registration of copyrights, design
patents and registrations, trade marks and other forms of protection that may be
available.

 

  IV.

Execute all documents and do all acts reasonably requested by QLT to give effect
to this provision.

 

7.4

Records – Ms. Assaly agrees that all records or copies of records concerning
QLT’s activities, business interests or investigations made or received by her
during her employment with QLT are and will remain the property of QLT. She
further agrees to keep such records or copies in the custody of QLT and subject
to its control, and to surrender the same at the termination of her employment
or at any time during her employment at QLT’s request.

 

7.5

No Use of Former Employer’s Materials and Information – Ms. Assaly certifies
that she has not brought to QLT and will not use while performing her employment
duties for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer. Ms. Assaly
certifies, warrants, and represents that her performance of all provisions of
this Agreement will not breach any agreement or other obligation to keep in
confidence proprietary or confidential information known to her before or after
the commencement of employment with QLT. Ms. Assaly will not disclose to QLT,
use in the performance of her work for QLT, or induce QLT to use, any Inventions
(as defined above), confidential or proprietary information, or other material
or documents belonging to any previous employer or to any other party in
violation of any obligation of confidentiality to such party or in violation of
such party’s proprietary rights; including without limitation whether any
products or services of such previous employer or other person actually
incorporated, used, or were designed or modified based upon such information,
and even if such information constitutes negative know-how.

 

8.

POST-EMPLOYMENT RESTRICTIONS

 

8.1

Non-Compete – Ms. Assaly agrees that, by virtue of her senior position with QLT,
she possesses and will possess strategic sensitive information concerning the
business of QLT, its affiliates and subsidiaries. As

 

9



--------------------------------------------------------------------------------

 

a result, and in consideration of the payments to be made by QLT to Ms. Assaly
under this Agreement, without the prior written consent of QLT, for a period of
one year following termination of her employment with QLT for any reason (by
resignation or otherwise), as measured from her Last Active Day, Ms. Assaly will
not:

 

  (a)

Participate in a Competitive Business – Directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be a director or an employee of, or a consultant to, any
business, firm or corporation that, as a part of conducting its business, is in
any way competitive with QLT or any of its affiliates or subsidiaries with
respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products or any other products then being commercialized by
or on behalf of QLT or its affiliates or subsidiaries which individually have
worldwide annual net sales of U.S.$50 million or more in the calendar year
preceding Ms. Assaly’s Last Active Day,

 

  II.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye,

anywhere in Canada, the United States or Europe.

 

  (b)

Solicit on Behalf of a Competitive Business – Directly or indirectly call upon
or solicit any QLT customer or known prospective customer of QLT on behalf of
any business, firm or corporation that, as part of conducting its business, is
in any way competitive with QLT with respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products or any other products then being commercialized by
or on behalf of QLT or its affiliates or subsidiaries which individually have
worldwide annual net sales of U.S.$50 million or more in the calendar year
preceding Ms. Assaly’ Last Active Day,

 

  II.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye, anywhere in Canada, the United States or Europe.

 

  (c)

Solicit Employees – Directly or indirectly solicit any individual to leave the
employment of QLT or any of its affiliates or subsidiaries for any reason or
interfere in any other manner with the employment relationship existing between
QLT, its affiliates or subsidiaries and its current or prospective employees.

 

  (d)

Solicit Customers etc. – Directly or indirectly induce or attempt to induce any
customer, supplier, distributor, licensee, contractor or other business relation
of QLT or its affiliates or subsidiaries to cease doing business with QLT, its
affiliates or subsidiaries or in any way interfere with the existing business
relationship between any such customer, supplier, distributor, licensee,
contractor or other business relation and QLT or its affiliates or subsidiaries.

 

8.2

Minority Share Interests Allowed – The parties agree that nothing contained in
paragraph 8.1 is intended to prohibit Ms. Assaly from owning less than 5% of the
issued and outstanding stock of any company whose stock or shares are traded
publicly on a recognized exchange.

 

9.

REMEDIES

 

9.1

Irreparable Damage – Ms. Assaly acknowledges and agrees that:

 

  (a)

Breach – Any breach of any provision of this Agreement could cause irreparable
damage to QLT; and

 

10



--------------------------------------------------------------------------------

  (b)

Consequences of Breach – In the event of a breach of any provision of this
Agreement by Ms. Assaly, QLT will have, in addition to any and all other
remedies at law or in equity, the right to an injunction, specific performance
or other equitable relief to prevent any violation by her of any of the
provisions of this Agreement including, without limitation, the provisions of
Sections 7 and 8.

 

9.2

Injunction – In the event of any dispute under Sections 7 and/or 8, Ms. Assaly
agrees that QLT will be entitled, without showing actual damages, to a temporary
or permanent injunction restraining her conduct, pending a determination of such
dispute and that no bond or other security will be required from QLT in
connection therewith.

 

9.3

Additional Remedies – Ms. Assaly acknowledges and agrees that the remedies of
QLT specified in this Agreement are in addition to, and not in substitution for,
any other rights and remedies of QLT at law or in equity and that all such
rights and remedies are cumulative and not alternative or exclusive of any other
rights or remedies and that QLT may have recourse to any one or more of its
available rights and remedies as it will see fit.

 

10.

GENERAL MATTERS

 

10.1

Tax Withheld – The parties acknowledge and agree that all payments to be made by
QLT to Ms. Assaly under this Agreement will be subject to QLT’s withholding of
applicable withholding taxes and that the payments are currently taxable
benefits for Canadian income tax purposes and may also be taxable benefits for
U.S. income tax purposes, unless express exemptions exist.

 

10.2

Independent Legal Advice – Ms. Assaly acknowledges that she has obtained or had
the opportunity to obtain independent legal advice with respect to this
Agreement and all of its terms and conditions.

 

10.3

Binding Agreement – The parties agree that this Agreement will enure to the
benefit of and be binding upon each of them and their respective heirs,
executors, successors and assigns.

 

10.4

Governing Law – The parties agree that this Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable to this Agreement. All disputes arising under this
Agreement will be referred to the Courts of the Province of British Columbia,
which will have exclusive jurisdiction, unless there is mutual agreement to the
contrary.

 

10.5

Notice – The parties agree that any notice or other communication required to be
given under this Agreement will be in writing and will be delivered personally
or by facsimile transmission to the addresses set forth on page 1 of this
Agreement to the attention of the following persons:

 

  (a)

If to QLT – Attention: Chief Executive Officer, Fax No. (604) 707-7001,

with a copy to:

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, British Columbia

Attention:         Principal Legal Officer

Fax No.:           (604) 873-0816

 

  (b)

If to Ms. Assaly – To the address for Ms. Assaly specified on page 1 of this
Agreement;

 

      

or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the

 

11



--------------------------------------------------------------------------------

 

time of delivery. Any notice delivered by facsimile transmission will be deemed
to have been given and received on the next business day following the date of
transmission.

 

10.6

Survival of Terms

 

  (a)

Ms. Assaly’s Obligations – Ms. Assaly acknowledges and agrees that her
representations, warranties, covenants, agreements, obligations and liabilities
under any and all of Sections 5.4, 5.5, 7, 8,9 and 10 of this Agreement will
survive any termination of this Agreement.

 

  (b)

Company’s Obligations – QLT acknowledges and agrees that its representations,
warranties, covenants, agreements, obligations and liabilities under any and all
of Sections 3, 4, 5 and 10 of this Agreement will survive any termination of
this Agreement.

 

  (c)

Without Prejudice – Any termination of this Agreement will be without prejudice
to any rights and obligations of the parties arising or existing up to the
effective date of such expiration or termination, or any remedies of the parties
with respect thereto.

 

10.7

Waiver – The parties agree that any waiver of any breach or default under this
Agreement will only be effective if in writing signed by the party against whom
the waiver is sought to be enforced, and no waiver will be implied by
indulgence, delay or other act, omission or conduct. Any waiver will only apply
to the specific matter waived and only in the specific instance in which it is
waived.

 

10.8

Entire Agreement – The parties agree that the provisions contained in this
Agreement and any Stock Option Agreements entered into between QLT and
Ms. Assaly constitute the entire agreement between QLT and Ms. Assaly with
respect to the subject matters hereof and thereof, and supersede all previous
communications, understandings and agreements (whether verbal or written)
including but not limited to the Employment Agreement dated June 11, 2007
between QLT and Ms. Assaly regarding the subject matters hereof and thereof. To
the extent that there is any conflict between the provisions of this Agreement
and any Stock Option Agreements, between QLT and Ms. Assaly, the following
provisions will apply:

 

  (a)

Stock Options – If the conflict is with respect to an entitlement or obligation
with respect to stock options of QLT, the provisions of the Stock Option
Agreements will govern (unless the parties otherwise mutually agree).

 

  (b)

Other – In the event of any other conflict, the provisions of this Agreement
will govern (unless the parties otherwise mutually agree).

 

10.9

Severability of Provisions – If any provision of this Agreement as applied to
either party or to any circumstance is adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision will in no way affect (to the maximum extent permissible by law):

 

  (a)

The application of that provision under circumstances different from those
adjudicated by the court;

 

  (b)

The application of any other provision of this Agreement; or

 

  (c)

The enforceability or invalidity of this Agreement as a whole.

 

      

If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.

 

12



--------------------------------------------------------------------------------

10.10

Captions – The parties agree that the captions appearing in this Agreement have
been inserted for reference and as a matter of convenience and in no way define,
limit or enlarge the scope or meaning of this Agreement or any provision.

 

10.11

Amendments – Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Ms. Assaly.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first written above.

 

QLT INC.     By:    

/s/ Jeffrey Meckler

      /s/ Dori Assaly   MR. JEFFREY MECKLER       MS. DORI ASSALY   DIRECTOR AND
CHAIR, EXECUTIVE TRANSITION COMMITTEE              

 

13



--------------------------------------------------------------------------------

SCHEDULE A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to paragraph 5.3 of the employment agreement dated
                    day of                     , 20        between the
undersigned and QLT and in consideration of the waiver by QLT of its rights
under paragraph 5.5(a) of that employment agreement, effective the date of this
Release, I,                     of                     do hereby remise, release
and forever discharge QLT, having a place of business at 887 Great Northern Way,
Suite 101 in the City of Vancouver, Province of British Columbia, V5T 4T5, its
officers, directors, servants, employees and agents, and their heirs, executors,
administrators, successors and assigns, as the case may be, of and from any and
all manner of actions, causes of action, suits, contracts, claims, damages,
costs and expenses of any nature or kind whatsoever, whether in law or in
equity, which as against QLT or such persons as aforesaid or any of them, I have
ever had, now have, or at any time hereafter I or my personal representatives
can, shall or may have, by reason of or arising out of my employment with QLT
and/or the subsequent termination of my employment with QLT on or about
                    , 20        , or in any other way connected with my
employment with QLT and more specifically, without limiting the generality of
the foregoing, any and all claims for damages for termination of my employment,
constructive termination of my employment, loss of position, loss of status,
loss of future job opportunity, loss of opportunity to enhance my reputation,
the timing of the termination and the manner in which it was effected, loss of
bonuses, loss of shares and/or share options, loss of benefits, including life
insurance and short and long-term disability benefit coverage, and any other
type of damages arising from the above. Notwithstanding the foregoing, nothing
in this Release will act to remise, release or discharge QLT from obligations,
if any, which QLT may have pursuant to any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in paragraph 5.3 of the
aforementioned employment agreement entered into between the undersigned and
QLT.

IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, as is required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Release has been executed effective the
                    day of                     , 20        .

 

                                                     

SIGNED, SEALED AND DELIVERED

  

)

     

By Dori Assaly in the presence of:

  

)

        

)

     

 

         Signature of Witness            

)

     

 

 

   )      

Dori Assaly

Name of Witness

  

)

        

)

     

 

  

)

     

Address

   )      

 

  

)

        

)

     

 

  

)

     

Occupation

  

)

     

 

15